Citation Nr: 1748683	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-26 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for service connection for a back disorder.

3.  Entitlement to service connection for radiculopathy of the bilateral lower extremities.

4.  Entitlement to service connection to an acquired psychiatric disorder.

5.  Entitlement to a disability rating in excess of 10 percent for a left knee disability.

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).

7.  Entitlement to basic eligibility to Dependents' Educational Assistance under 38 U.S.C.A. Chapter 35 (DEA).



REPRESENTATION

Veteran represented by:	Douglas D. Mohney, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a rating in excess of 10 percent for a left knee disability.  The Veteran was provided a VA examination in August 2011, which represents the only VA examination describing the severity of his symptoms during the period on appeal.  Since that time, the Veteran has suggested his knee disability has increased in severity.  The Veteran has provided testimony; see Transcript; as well as private medical opinion, conducted in September 2014, indicating that his left knee disability manifests hyperextension extreme enough to severely alter his gait.  

There is also some uncertainty as to whether the Veteran's left knee is unstable or subluxes.  For example, the August 2011 VA examination indicated that the Veteran's knee manifested subluxation, but when asked to describe the severity the examiner indicated none.  The examiner also indicated that the Veteran did not manifest lateral instability.  A September 2014, private medical opinion indicated the Veteran manifested severe lateral instability, but no subluxation.  The private medical opinion also indicated that the Veteran lateral instability was unrelated to a period of service while conceding that service treatment records and treatment records before and after the injury were not review.  These conflicting reports raise several questions.  Does the Veteran manifest subluxation or instability?  If present, how severe is each condition?  Finally, are either of these conditions etiologically related to the Veteran's previously service-connected left knee disability?  As such, remand is necessary to discuss these questions.

Right Knee, Back, Radiculopathy

The Veteran is seeking service connection for a right knee disability, a back disability, and radiculopathy of the bilateral lower extremities.  

The Veteran has testified that his right knee disability and back disability were the result of an altered gait which had been caused by his service connected left knee disability.  See Transcript.  Specifically, the Veteran claimed that his knee became hyperextended as a result of his left knee disability, and that this hyperextension resulted in such a radically altered gain to result in a low back and a right knee disorder.  Additionally, the Veteran further claimed that his radiculopathy was proximately due his low back disorder.  

The Veteran was provided a VA examination in August 2011.  The examiner opined that the Veteran's back disability was less likely than not caused by the Veteran's left knee condition, because: his service treatment records did not indicate a low back injury; his left knee symptoms preceded his back symptoms; and that there are trigger points in the sacroiliac area that reproduce back symptoms.  The examiner theorized that it the Veteran's back disability was proximately due to his left knee disability, then it would still manifest even if the Veteran did not incur a back injury (in or out of a period of service); as well as regardless of when the Veteran's right knee symptoms began to manifest.  Additionally, the examiner did not adequately explain what trigger points on the sacroiliac area have or do not have to do with an altered hyperextended gait or by what mechanism these trigger points are triggered.  In light of these issues, this matter must be remanded in order to provide the Veteran with a VA examination addressing them.

The Veteran was provided a VA examination in December 2010 opining that the Veteran's left knee disability did not cause the Veteran's radiculopathy or right knee disability, because the Veteran's gait was normal; and there was no relationship between these conditions in an altered gait.  Nevertheless, the Veteran has not claimed that his left knee disability was caused by an altered gait.  Rather the Veteran is claiming that his left knee disability caused his back disability; which caused his radiculopathy.  As discussed above, a new VA examination is required to discuss the relationship, if any, between the Veterans's claimed altered gait and his back disability.  Additionally, the examination is based on the finding that the Veteran's gait was normal.  Nevertheless, SSA records indicate that the Veteran's gait was altered.  If the facts and data that the examiner relied upon are contradicted this limits the amount of weight that the Board can afford it.  Additionally, the Veteran testified in exquisite detail how his left knee altered his gait and how in turn this generated right knee symptoms.  See Transcript.  The Veteran is competent to report his symptoms, and the Board finds this testimony credible.  The Board finds that this is sufficient to remand this matter for a medical opinion to discuss the significance, if any, of the Veteran's reports.

Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder.  The Veteran submitted a private medical opinion diagnosing him with PTSD and opining that it was related to a period of service.  Unfortunately this is not sufficient to grant the Veteran service connection, because a March 2011 VA memorandum indicate that VA was unable to confirm the Veteran's reported stressors.  Nevertheless, the Veteran has been diagnosed with multiple psychiatric disorders, and there is no VA examination of record discounting a relationship between a currently diagnosed acquired psychiatric disorder and a period of service.  This is sufficient to trigger VA's duty to assist, and this matter must be remanded for a VA examination.

TDIU

The Veteran contends that he is entitled to TDIU.  The Board finds that TDIU is inextricably intertwined with the above matters, because the above matters could result in new or increased disability ratings and an increased combined disability rating; and it must be remanded as well.

DEA

DEA is inextricably intertwined with entitlement to TDIU, and is remanded as well.

Accordingly, the case is REMANDED for the following action:

1.  Arrange to provide the Veteran with a VA examination in order address the following:

1a.  Evaluate the severity of the Veteran's service-connected left knee disability to include repetitive range of motion testing, weight-bearing testing, and evaluations of any additional functional impairments.

1b.  Is the Veteran's claimed hyperextension sufficient to be considered genu recurvatum why or why not; and, if so, is it etiologically related to the Veteran's previously service-connected left knee disability?  Why or why not?

1c.  Does the Veteran manifest either lateral instability or subluxation?  Why or why not.; if so, which one(s); how severe; and; is there an etiological relationship to the Veteran's previously service-connected left knee disability?  Why or why not?  In providing this opinion, the examiner should review the 

1d.  Does the Veteran manifest a cartilage condition; why or why not; and, if so, how severe is it; and is there an etiological relationship to the Veteran's previously service-connected left knee disability?  Why or why not?

1e.  If, and only if, the Veteran has an altered gait that is etiologically related to his previously service-connected left knee disability, then is it at least as likely as not (50 percent or more) that the Veteran's right knee disability was proximately due to or aggravated by his left knee disability?  Why or why not?

1f.  If, and only if, the Veteran has an altered gait that is etiologically related to his previously service-connected left knee disability, then is it at least as likely as not (50 percent or more) that the Veteran's back disability was proximately due to or aggravated by his left knee disability?  Why or why not?

1g.  Is it at least as likely as not (50 percent or more) that the Veteran's radiculopathy of the lower extremities was proximately due to or aggravated by his back disability?  Why or why not?

1h.  Is it at least as likely as not (50 percent or more) that any of the Veteran's previously diagnosed acquired psychiatric disorders are related to a period of service or began to manifest within one year of service?  Which one and why or why not?

1i.  What, if any, is the significance of the August 2016 Hearing Transcript in which the Veteran describes his claimed relationship between his altered gait and his back and right knee disability (available in VBMS: Receipt Date: 8/29/2016; Document Type: Hearing Transcript)?  Why or why not?

1j.  What, if any, is the significance of the September 2014 private medical opinion (available in VBMS: Receipt Date: 2/3/2015; Document Type: Medical Treatment Record - Non-Government Facility)?  Why or why not?

1k.  What, if any, is the significance of the August 2016 private psychological evaluation (available in VBMS: Receipt Date: 8/29/2016; Document Type: Medical Treatment Record - Non-Government Facility)?  Why or why not?

2.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




